2015 IL App (1st) 130837
                                             No. 1-13-0837
                                                                                       Fifth Division
                                                                                       June 26, 2015



     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     THE PEOPLE OF THE STATE OF ILLINOIS,           )   Appeal from the Circuit Court
                                                    )   of Cook County.
           Plaintiff-Appellee,                      )
                                                    )   No. 10 CR 2330
     v.                                             )
                                                    )   The Honorable
     RYISHIE ROBINSON,                              )   Angela M. Petrone,
                                                    )   Judge Presiding.
           Defendant-Appellant.                     )
                                                    )
     ______________________________________________________________________________

                JUSTICE GORDON delivered the judgment of the court, with opinion.
                Presiding Justice Palmer and Justice Reyes concurred in the judgment and opinion.


                                               OPINION


¶1             On January 14, 2010, defendant was arrested after being discovered by Eugene

        Witherspoon in Witherspoon's apartment attempting to remove a flat screen television set.

        After a bench trial, defendant was convicted of residential burglary and aggravated battery of

        Witherspoon. 720 ILCS 5/19-3(a), 12-4(a) (West 2008). Defendant filed a pro se posttrial

        motion for a new trial claiming ineffective assistance of counsel, which was denied. Defense

        counsel filed a posttrial motion for a new trial with numerous claims, which was also denied.
     No. 1-13-0837


        After hearing arguments on aggravation and mitigation, defendant was sentenced to 30 years

        with the Illinois Department of Corrections (IDOC) for residential burglary and 7 years for

        aggravated battery, to run concurrently. This direct appeal followed.

¶2             On appeal, defendant claims that: (1) the State presented insufficient evidence to

        prove defendant guilty of residential burglary and aggravated battery beyond a reasonable

        doubt; (2) defendant was denied effective assistance of counsel at the hearing on his pro se

        posttrial motion; (3) the trial court sentenced defendant to an excessive 30-year sentence by

        finding that Witherspoon's speech impediment was the result of the injury suffered in the

        incident; (4) the trial court erred in sentencing defendant to a 7-year extended sentence for

        aggravated battery because it was the lesser offense of the offenses he was found guilty of;

        and (5) the fines and fees were incorrectly calculated. The State agrees that the fines and fees

        order should be modified, and the "Order Assessing Fines, Fees, and Costs" is corrected as

        follows: the $5 electronic citation fee is removed, the defendant is credited $5 per day for the

        1,104 days defendant was incarcerated awaiting trial, and this credit is applied to the $50 in

        fines due from defendant. Thus, the total fees and costs due from defendant is adjusted to

        $365. The mittimus is corrected accordingly.

¶3             For the following reasons, we do not find persuasive defendant's claims: (1) that the

        State's evidence was insufficient to prove residential burglary and aggravated battery; and (2)

        that the sentence for residential burglary was excessive. However, defendant is correct that

        he engaged in a single course of action when a security guard blocked defendant's only

        escape path and defendant bit off a portion of his lip. Thus, the extended-term sentence on

        the lesser offense of aggravated battery was inappropriate and we correct the mittimus to

        reflect a five-year sentence for that offense. In addition, we remand for a Krankel hearing


                                                     2
     No. 1-13-0837


        before a different judge, as required by our supreme court's seminal decision in People v.

        Jolly, 2014 IL 117142, ¶ 46.

¶4                                          BACKGROUND

¶5             We provide a detailed description of testimony below, but in sum, the State's

        evidence at trial established that, on January 14, 2010, Eugene Witherspoon, a security guard

        and resident of an apartment building located on East 46th Street in Chicago, was outside

        talking to a number of employees from a security company about installing security cameras

        in the building. His wife, Mary Johnson, was asleep in their second-floor apartment. While

        outside discussing the installation of security cameras, Witherspoon heard a noise from

        inside the building and ran to the third floor, where he believed the noise originated. He then

        descended to the second floor, where he observed a woman exiting his apartment with his

        laptop. Rather than follow this woman, Witherspoon entered his apartment to check on his

        wife and observed defendant in his apartment wrapping an unplugged television cord around

        Witherspoon's television set. While defendant and Witherspoon testified to differing versions

        of the events that followed, it is undisputed that a physical altercation between defendant and

        Witherspoon ensued and that during this altercation, defendant bit off Witherspoon's lower

        lip.

¶6                                         I. Evidence at Trial

¶7             The State's evidence at trial consisted of the testimony of four witnesses: (1) Eugene

        Witherspoon, the victim; (2) Mary Johnson, Eugene Witherspoon's wife, who was asleep in

        the apartment at the time of the incident; (3) police officer John Thill, the arresting officer;

        and (4) police officer Thomas Ellerbeck, one of the evidence technicians who processed the




                                                     3
       No. 1-13-0837


          crime scene. The parties also stipulated to the testimony of Michael Cox, the Illinois State

          Police crime lab fingerprint examiner who reviewed fingerprints from the crime scene.

¶8                 The parties stipulated that Michael Cox, a senior fingerprint examiner for the Illinois

          State Police crime lab, would testify that in Cox's opinion one of the two latent prints

          recovered at the crime scene belonged to defendant within a reasonable degree of scientific

          certainty. It was further stipulated that no other prints suitable for comparison were recovered

          from the other items submitted into evidence.

¶9                 Eugene Witherspoon, age 39, 1 testified that, on January 14, 2010, he was working as

          a security guard in an apartment building on East 46th Street in Chicago, Illinois. He also

          lived in a duplex unit in the building with his wife, Mary Johnson. Witherspoon's duplex unit

          was on the second and third floors of the apartment building. On January 14, 2010, his wife

          was suffering from a migraine headache, had taken some medicine for her migraine, and was

          asleep in one of the upstairs bedrooms of the couple's apartment. At 2 p.m., Witherspoon

          received a telephone call from several employees of a security company who were present at

          the building to determine locations for new security cameras. Witherspoon locked his

          apartment door and went outside the building to meet with the security camera personnel.

          Witherspoon testified that the front door of the building was locked because the door locked

          automatically.

¶ 10               Witherspoon was outside for 30 minutes when he heard a noise from inside his

          section of the building which, due to remodeling, was occupied at the time by only

          Witherspoon and his wife. Witherspoon ran to the third floor, where he believed the noise

          originated. Not finding anything on the third floor, Witherspoon walked down the stairs to


             1
                 All ages of witnesses reflect their age on January 14, 2010, the day of the offense.
                                                         4
       No. 1-13-0837


          the second floor, where he observed a young woman, whom Witherspoon did not recognize,

          leaving Witherspoon's apartment. The unidentified woman was carrying a bag with a laptop

          protruding from it that Witherspoon recognized as his own personal laptop. The woman ran

          down the stairs when she observed Witherspoon. Observing that his apartment door was ajar,

          Witherspoon chose to enter his apartment instead of chasing the woman in the hallway.

¶ 11             Upon entering his apartment, Witherspoon encountered defendant, who was standing

          above Witherspoon's flat screen television set and was wrapping the unplugged television

          cord around the television set. The television had been moved from its usual stand and onto

          the floor. When defendant observed Witherspoon he ran at Witherspoon, who was blocking

          the doorway, and a fight ensued. Defendant and Witherspoon fought in Witherspoon's

          apartment for between 5 and 10 minutes before the fight moved to the apartment's hallway

          and then down the apartment's stairs. During the encounter, Witherspoon tried to dial 911 on

          his cell phone and tried to shout to his wife for help, but Witherspoon was unable to dial the

          phone and Witherspoon's wife did not respond to his shouts. After the fight moved into the

          hallway, defendant bit Witherspoon's lower lip off. This caused Witherspoon tremendous

          pain and made him dizzy and nauseous. After defendant bit Witherspoon's lip, Witherspoon

          drew his handgun, which he was licensed to carry, and hit defendant with the gun once on the

          top of the head, at which point the pistol fired and shattered the glass doorway to the

          building. Following the gunshot, several individuals entered the building, Witherspoon

          informed them that his apartment had been burglarized by defendant, and these unidentified

          individuals detained defendant until the police arrived. Witherspoon was transported to two

          separate hospitals, where his lip was reattached. Witherspoon suffered immense pain from

          the surgeries, and his lip would occasionally turn white and the skin on his lip would peel.


                                                       5
       No. 1-13-0837


¶ 12             Witherspoon also testified that a hat, jacket, glove, cell phone, cigarette butt, pocket

          knife, and flathead screwdriver discovered in the hallway of the building were not his.

          Witherspoon further testified that the scratch marks found on his door had not previously

          been there. The State showed Witherspoon People's exhibit No. 14, a photograph of

          Witherspoon's apartment, and Witherspoon marked an "X" where he and defendant fought.

          This exhibit was later admitted into evidence without objection.

¶ 13             During cross-examination, defense attempted to impeach Witherspoon's testimony

          that there were only two people inside his apartment, noting Witherspoon's testimony at a

          preliminary hearing that there were three people inside his "residence": defendant, the

          woman, and a "lookout guy." The State objected and the trial court sustained the objection,

          noting: "The only reason I'm sustaining the objection is the residence might be interpreted to

          mean the entire building." Upon further questioning, Witherspoon clarified that there were

          three people "at" his "residence": defendant and the woman in Witherspoon's apartment and a

          male "lookout" standing immediately outside of the building.

¶ 14             Witherspoon also testified on cross-examination that when he entered the apartment

          he was standing between defendant and the doorway, and there was no other clear path

          between defendant and the apartment's exit. Witherspoon also testified that before using his

          gun to hit defendant, Witherspoon observed defendant reaching for something, and this was

          what prompted Witherspoon to draw his gun. Witherspoon testified on cross-examination

          that he had used his gun to hit defendant "once or twice." Witherspoon further testified that at

          the time of the incident his height was "six-seven" and he weighed 240 pounds. Witherspoon




                                                       6
       No. 1-13-0837


          acknowledged that he was "quite a bit taller" than defendant. 2 Witherspoon also confirmed

          that there was a coffee table with various items on it and a plugged-in heater immediately

          outside the area in Witherspoon's apartment where Witherspoon fought defendant. However,

          nothing in the apartment was knocked over during the fight between him and defendant.

¶ 15              Mary Johnson, age 42, testified that, on January 14, 2010, she left her school, 3 where

          she was a student, at noon because she was suffering from a migraine. Johnson arrived

          around 1 p.m. to her and Witherspoon's apartment on East 46th Street. She took two

          Excedrin Migraine pills and went to sleep in the upstairs bedroom. She slept through the

          altercation between Witherspoon and defendant and only woke when a Chicago police

          officer called to her after arriving at the scene. She stated that a hat, jacket, glove, cell phone,

          cigarette butt, pocket knife, and flathead screwdriver discovered in the hallway of the

          building did not belong to her or Witherspoon and that these items had not been present when

          she came home. Johnson confirmed that the television set had been moved and the laptop that

          was taken from the apartment belonged to her and Witherspoon. Johnson further testified that

          the buzzer system to the apartment building did not work. On cross-examination, Johnson

          confirmed that no items in the apartment had been knocked over or were out of place, besides

          the television and missing laptop.

¶ 16              Police officer John Thill testified that, on January 14, 2010, he responded to a call to

          East 46th Street concerning an altercation. Two individuals in a vehicle parked outside the

          building pointed the officer to the building. These two individuals left after Officer Thill

          entered the building. Officer Thill observed Witherspoon and defendant both appearing

              2
                Defendant's criminal history report lists defendant as having a height of 5 feet 4 inches
       and weighing 160 pounds.
              3
                The record does not disclose what type of school Mary Johnson was attending on
       January 14, 2010.
                                                         7
       No. 1-13-0837


          "exhausted" and Witherspoon had blood on his face. Officer Thill attempted to interview

          defendant, who was "verbally elusive." After Officer Thill talked to Witherspoon, he placed

          defendant in handcuffs in order to prevent defendant from leaving the scene and called an

          ambulance for Witherspoon. Officer Thill noticed that the door to Witherspoon's apartment

          appeared to have multiple pry marks on it. Officer Thill arrested defendant and gave

          defendant a pat-down search before bringing defendant to the police station, but he did not

          discover anything noticeable. However, a more thorough search at the police station

          recovered a Phillips-head screwdriver in defendant's pocket.

¶ 17             Police officer Thomas Ellerbeck, an evidence technician, testified that, on January 14,

          2010, he responded to a call to proceed to Provident Hospital to take photographs of

          Witherspoon. After Officer Ellerbeck took photographs of Witherspoon and Witherspoon's

          injuries, Officer Ellerbeck went to Witherspoon's apartment building, where he found a hat,

          jacket, glove, cell phone, cigarette butt, pocket knife, flathead screwdriver, and an expended

          cartridge case inside the building. He photographed these items and placed them into an

          evidence bag. Officer Ellerbeck noticed the pry marks on Witherspoon's door and

          photographed them. Officer Ellerbeck then took two fingerprint lifts from the television set

          inside the apartment and submitted the lifts into an evidence bag. One of these lifts would

          later be identified as matching a fingerprint of defendant. On cross-examination, Officer

          Ellerbeck testified that he did not observe, nor did he photograph, any wood shavings on the

          floor near Witherspoon's door. Officer Ellerbeck also acknowledged that he took one photo

          showing a pocket knife and cell phone on a telephone book, with a piece of glass on the cell

          phone, and that the cell phone and pocket knife were removed and placed into evidence bags




                                                      8
       No. 1-13-0837


          before Officer Ellerbeck took another photo of the entryway where the cell phone and pocket

          knife had been located.

¶ 18             The State then rested, and the trial court denied defendant's motion for a directed

          finding. Defendant then chose to testify on his own behalf. Defendant, age 36, testified that,

          on January 14, 2010, defendant was walking to work when he was approached by a woman

          he recognized as frequenting the restaurant where defendant worked, a woman defendant

          knew only as "Wanda." Wanda asked defendant to help her move and defendant, who had 45

          minutes before he needed to be at work, agreed to help her. Defendant followed Wanda to an

          apartment building at East 46th Street where Wanda opened the door to an apartment and led

          defendant inside.

¶ 19              Inside, Wanda indicated that defendant should take the television set, which was

          already on the floor. The door to the apartment opened revealing Witherspoon who, upon

          observing defendant and Wanda, yelled "Wanda, what the f*** is you doing?" Wanda

          responded that she was retrieving her belongings and she began arguing with Witherspoon.

          Defendant moved into the hallway, unsure of what was happening. Wanda walked into the

          hallway of the building, telling defendant that she would have to retrieve her belongings at

          another time. Defendant began to follow Wanda down the stairs when Witherspoon hit

          defendant from behind several times in the head with a gun. Defendant and Witherspoon then

          began to wrestle, and at one point during this fight Witherspoon yanked defendant toward

          him and defendant bit Witherspoon's lip. After defendant bit Witherspoon's lip, Witherspoon

          released defendant, and Wanda and defendant started to leave. As Wanda held the door open

          for the defendant to leave, Witherspoon used his gun to shoot the front door of the building,

          shattering the glass in the door.


                                                      9
       No. 1-13-0837


¶ 20              At this point, two men entered the building to inquire what was happening.

          Witherspoon told the men that defendant had tried to rob his apartment. The men calmed

          Witherspoon down, and defendant and Witherspoon sat in the hallway until police arrived.

          When the police arrived they questioned one of the men who was still in the hallway and this

          man informed the police officer that he was unsure of what had occurred. The police then

          transported defendant to the police station and then to Provident Hospital. At the hospital,

          defendant received eight staples in three different locations in the "top of the back" of his

          head.

¶ 21              On cross-examination defendant admitted that the jacket, hat, glove, cigarette butt,

          pocket knife, and cell phone located in the hallway of the building belonged to him.

          However, defendant denied owning the flathead screwdriver that was also found in the

          hallway and denied having the Phillps-head screwdriver in his pocket when transported to the

          police station. Defendant further testified that when he arrived at the apartment building

          Wanda opened the door to the building without a key and without needing to be buzzed into

          the building. While walking up the stairs of the building, defendant was "two or three stairs"

          behind Wanda and did not see if she used a key to open the door to the apartment, but the

          door was open and Wanda was entering the apartment when defendant reached the top of the

          stairs. Defendant also testified that he never observed a computer in the apartment and that

          Wanda did not have a bag or a computer when she left the apartment building.

¶ 22              During cross-examination, defendant did not acknowledge specifically meeting with

          an assistant State's Attorney (ASA), but did acknowledge that "a woman" tried to talk to him

          while defendant was at the police station. Defendant denied talking to this woman or to any

          other individual at the police station.


                                                     10
       No. 1-13-0837


¶ 23             After cross-examination, the defense moved into evidence the medical records from

          Provident Hospital that detailed defendant's injuries. The State did not object and the trial

          court admitted the medical records into evidence.

¶ 24             On rebuttal the State read a stipulation that if a certain ASA were called to testify she

          would testify the following to be true:

                       "THE STATE: If called to testify, Assistant State's Attorney *** would state that

             she is employed by the Cook County State's Attorney's office as an Assistant State's

             Attorney and was so employed on January 15, 2010, assigned to the Felony Review Unit

             of the Cook County State's Attorney's office.

                       As part of her assignment, at approximately 1:50 a.m., she went to Chicago Police

             Department Area 1 Detective Division at 51st and Wentworth where she, in the presence

             of Detective Harper *** and Detective Filbin, *** interviewed the Defendant, whom she

             would identified [sic] in open court.

                       Prior to her interview, she advised the Defendant of his Miranda rights and the

             Defendant waived each right. After waiving each Miranda right, the Defendant states in

             summary, the following:

                       He ran into his friend Wanda on 47th street. Wanda asked the Defendant to help

             her get some of her things out of an apartment on 46th street. He and Wanda go to a

             building and get buzzed in. They try to go—I'm sorry, not the word try. They go to a

             second floor apartment and the front door is open. Defendant and Wanda go into the

             apartment and get a computer and Defendant starts wrapping—

                       ***




                                                      11
No. 1-13-0837


                THE COURT: You said they went to an apartment. She asked him to help her get

      her things out of the apartment at 46th street.

                THE STATE: Correct.

                THE COURT: Then I lost you after that. The Defendant and Wanda go to a

      building and get buzzed in. They go to a second floor apartment and the front door is

      open.

                THE COURT: The front door is open or the front door is opened?

                THE STATE: The front door is open. Defendant and Wanda go into the apartment

      and get a computer and the Defendant starts wrapping the flat screen. Defendant stated

      that the victim comes in and starts arguing with Wanda.

                The Defendant states he thinks they used to date. The defendant states Mary

      Johnson comes down and sees what's going on, says nothing, and then goes back upstairs.

                The Defendant states he and victim start fighting in the apartment and hallway.

      They fall down some stairs and the Defendant bites the victim's lip.

                The Defendant states he starts to leave and the victim shoots at him. Defendant

      tried to leave the building by the front door but is then stopped by other people who come

      in and the police.

                Defendant states Wanda probably called the police, but she was not there when

      the police arrived.

                The Defendant states that he had the screwdriver because the night before, he was

      scraping grease off a barbecue pit and it must have still been in his pants. So stipulated?"




                                               12
       No. 1-13-0837


¶ 25              Defense counsel stated that he had spoken to the ASA and that the statement was

          consistent with what she would testify to if called as a witness. The trial court accepted the

          stipulation. The State then rested in rebuttal.

¶ 26                                 II. Conviction and Posttrial Motions

¶ 27              At the close of the bench trial on December 3, 2012, the trial court found that

          Witherspoon's and Johnson's testimony was credible and defendant's testimony was not. The

          trial court then found defendant guilty of: (1) residential burglary; (2) aggravated battery by

          great bodily harm; (3) aggravated battery by permanent disfigurement; and (4) home

          invasion. On January 4, 2013, defense counsel filed a posttrial motion for a new trial. On

          January 10, 2013, at the hearing on defense counsel's posttrial motion for a new trial,

          defendant stated that he was making a pro se motion for a new trial based on the ineffective

          assistance of his trial counsel. The notice of service for the pro se motion, the pro se motion

          itself, and defendant's affidavit in support of his motion had each been stamped "received" on

          January 4, 2012, but had not been filed. The trial court gave defendant leave to file the pro se

          motion, the notice of service, and the affidavit.

¶ 28              Defendant's pro se motion alleged ineffective assistance for: (1) failing to have

          meaningful conferences; (2) not conducting a proper investigation to find Wanda, who would

          have testified that she had a relationship with Witherspoon; (3) failing to interview the

          defense investigator, Jane Doe, 4 who previously interviewed Witherspoon; (4) failing to

          contact the medical doctor who treated defendant's wounds; (5) failing to investigate the

          crime scene; (6) failing to request the court to vacate the home invasion count; (7) failing to

          file pretrial motions to quash or suppress evidence; (8) failing to suppress the stipulation of

              4
               The investigator was later identified by defense counsel as having the last name
       "Stewart" but no first name was provided.
                                                        13
       No. 1-13-0837


          the ASA's statement; (9) failing to adequately cross-examine Witherspoon; (10) failing to

          adequately cross-examine Officer Ellerbeck, the evidence technician; and (11) failing to

          subpoena any of the arresting officers.

¶ 29              The trial court then questioned defendant about these claims. Defendant claimed the

          doctor who treated defendant could have impeached Witherspoon's testimony that

          Witherspoon hit defendant once, to which the court replied, "He said one to two times, but go

          ahead." Defendant did not have an affidavit from the doctor.

¶ 30              The court then asked defendant how defense counsel's investigation of the crime

          scene would have helped defendant beyond the photos of the apartment submitted into

          evidence. Defendant claimed that defense counsel would have been able to give the court "in

          the mind's eye" a better measurement of the distances in the apartment and the impossibility

          of the fight.

¶ 31              The court did not address the allegation of failing to vacate the home invasion count,

          stating that, because defense counsel had not made arguments yet in mitigation as to

          sentencing, the court would hold that allegation in abeyance.

¶ 32              The trial court asked defendant to clarify who the investigator, Jane Doe, was.

          Defendant was incapable of doing so, and defense counsel clarified that defendant was

          referring to an investigator, Ms. Stewart, used by defendant's previous public defender.

          Investigator Stewart had interviewed Witherspoon. The court then asked defendant how the

          testimony of the investigator would have helped defendant's case. Defendant could not

          remember the specifics from the investigator's interview, but claimed that it would have

          impeached Witherspoon's testimony that Witherspoon and Wanda did not engage in a verbal

          exchange. Defendant did not have an affidavit from Investigator Stewart.


                                                      14
       No. 1-13-0837


¶ 33             The trial court then asked defendant if he had an affidavit from Wanda, which

          defendant did not have. Defendant claimed that Wanda would be able to verify that she

          invited defendant to the apartment, and that defense counsel should have tried to locate her

          because defendant had told defense counsel the area that Wanda frequented. Upon

          questioning by the court, defendant was not able to provide Wanda's last name, birthday, or

          address.

¶ 34             The court then asked defendant why he thought the screwdriver recovered by the

          police from defendant's pocket could have been suppressed. Defendant responded that it

          could have been challenged because the officer did not feel it during the pat-down at the

          crime scene but later recovered the screwdriver at the police station.

¶ 35             The court then asked defendant about his claim to suppress the statement the ASA.

          Defendant reiterated his claim that he never spoke to an assistant State's Attorney.

¶ 36             Defendant claimed that defense counsel failed to adequately question Witherspoon as

          to an alleged discrepancy about the number of people in the "apartment" versus the

          "residence." Defendant also claimed that defense counsel failed to adequately cross-examine

          Officer Ellerbeck about his photos of the evidence found at the crime scene. The trial court

          responded to both claims by observing that defense counsel had cross-examined the

          witnesses and raised the very same claims regarding credibility that defendant was now

          stating were not made.

¶ 37             After the trial court allowed defendant to explain his claims, the trial court asked

          defense counsel if he would like to respond. Defense counsel responded that he never

          received any information with which to find Wanda. Defense counsel stated that he

          vigorously cross-examined witnesses and that he asked defendant at trial if there were any


                                                      15
       No. 1-13-0837


          other questions defendant wanted him to ask, and he then asked the witnesses those questions

          that defendant requested him to ask. Defense counsel stated that he had visited the scene of

          the crime but was unable to enter the building, and that there was not anything defense

          counsel could do about that. Defense counsel stated that he did not call the doctor as a

          witness because there was nothing the doctor could add that was not already in the medical

          records. Further, defense counsel noted that, in closing arguments, he specifically pointed the

          court's attention to the page of the medical report showing that there were three separate

          lacerations on defendant's head. Defense counsel noted that he had raised at trial the concerns

          about Witherspoon's discrepancy as to the number of people at the apartment on January 14,

          2010, and the potential problems with the photographs taken by Officer Ellerbeck. Defense

          counsel stated that he asked Stewart, the defense investigator, to be ready to be called as a

          witness but that there was nothing in the interview of Witherspoon obtained by Investigator

          Stewart that could have been used to impeach Witherspoon. Defense counsel stated that he

          stipulated only that the assistant State's Attorney's statement was what she would have

          testified to and that defense counsel had not stipulated to the truthfulness of the statement.

¶ 38             After defense counsel ended his reply, the trial court invited the State to respond. The

          State noted that defendant's allegations "fly in the face of everything that was done over this

          multi-day trial." The State argued that defense counsel would not have been able to suppress

          the screwdriver found on defendant's person "[b]ecause the officer said he did a patdown

          [sic] and didn’t feel it and it was later recovered is not a basis, as Your Honor is well aware,

          of a motion to quash arrest or suppress evidence." In regard to the statement from the

          assistant State's Attorney, the State claimed that the statement and defendant's testimony

          were “generally the same” and that defendant wanting to suppress the testimony "when he


                                                       16
       No. 1-13-0837


          testified to those exact facts flies in the face of common sense." The State noted that

          Witherspoon's testimony would not have been impeached by Investigator Stewart's

          testimony. The State, citing relevant legal authority, then stated that the trial court is not

          required to appoint new counsel every time a defendant files a pro se motion claiming

          ineffective assistance of counsel and that the court can perform a factual finding either by

          asking the defendant questions about the claim or by basing the court's decision on the court's

          personal knowledge of defense counsel's performance at trial. The State then requested that

          the court deny defendant's posttrial motion for a new trial.

¶ 39             The court then denied defendant's motion. In doing so, the court noted that it had

          observed defense counsel asking defendant during trial if there were any more question to

          ask witnesses. Defense counsel had then directed defendant's questions to the witnesses.

          Defense counsel had further "hit the points that should have been hit for your defense." As to

          Wanda, the court noted defense counsel did not have enough information to find her and

          there was no proof that she would have corroborated defendant's story. The court finished by

          noting that none of defendant's claims would have affected the outcome at trial. The trial

          court denied both posttrial motions.

¶ 40                                             III. Sentencing

¶ 41             On January 22, 2013, the trial court sentenced defendant. First, the court vacated the

          conviction of home invasion, stating: "And I did review my notes about your arguments,

          Counsel, about the fact that [defendant] was trying to leave but was stopped by Mr.

          Witherspoon. So I am going to revisit that issue and vacate my finding of Count 1, the home

          invasion, based on my reading of that ruling." During the aggravation phase of sentencing,

          the trial court considered defendant's burglary conviction on September 23, 2003, and


                                                       17
       No. 1-13-0837


          defendant's eight burglary convictions on October 13, 2006. On January 14, 2010, the date

          of the offense, defendant was still on mandatory supervised release for eight burglary

          convictions from October 13, 2006. All nine prior convictions were Class 2 offenses; as a

          result of the prior convictions, and the violent nature of the residential burglary, defendant

          was sentenced as a Class X offender. Defendant stated that he had reviewed the pre-

          sentencing investigation report and the defense did not object to the prior convictions. The

          trial court also considered that defendant caused serious bodily harm to Witherspoon and that

          the trial court had observed at trial how this bodily harm caused Witherspoon to suffer a

          speech impediment. Furthermore, the injury caused Witherspoon severe pain and

          Witherspoon's lip would, on occasion, become discolored and peel. In mitigation, defense

          counsel stated that defendant's mother had died at a young age, that defendant's father was

          not involved in his life and that, as a result, defendant had to take care of himself from a

          young age. Defense also noted that defendant had been employed for the past 10 years.

¶ 42              On the count of residential burglary, the trial court sentenced defendant to 30 years in

          IDOC, followed by 3 years of mandatory supervised release. On the count of aggravated

          battery by great bodily harm, the trial court sentenced defendant to a seven-year extended

          term sentence, to run concurrently. 5 On the same day, the trial court denied defendant's

          motion to reconsider sentence. The trial court granted defendant credit of $5 per day for the

          1,104 days defendant was in custody. The trial court calculated the fines and fees as totaling

          $445 and stated "I will give you credit of $5 a day toward each day you serve [sic] toward

          those fines." This direct appeal followed.

              5
                The trial court did not state that it was merging the count of aggravated battery by
       permanent disfigurement into the count of aggravated battery by great bodily harm. However,
       the mittimus reflects only convictions and sentences for residential burglary and aggravated
       battery by great bodily harm.
                                                       18
       No. 1-13-0837


¶ 43                                            ANALYSIS

¶ 44             On appeal, defendant claims that: (1) the State presented insufficient evidence to

          prove defendant guilty of residential burglary and aggravated battery beyond a reasonable

          doubt; (2) defendant was denied effective assistance of counsel at the hearing on his pro se

          posttrial motion; (3) the trial court sentenced defendant to an excessive 30-year sentence by

          finding that Witherspoon's speech impediment was the result of the injury suffered in the

          incident; and (4) the trial court erred in sentencing defendant to a 7-year extended sentence

          for aggravated battery because it was the lesser offense of the offenses he was found guilty

          of.

¶ 45             For the following reasons, we do not find persuasive defendant's claims: (1) that the

          State's evidence was insufficient to prove residential burglary and aggravated battery; and (2)

          that the sentence for residential burglary was excessive. However, defendant is correct that

          he engaged in a single course of action when a security guard blocked defendant's only

          escape path and defendant bit off a portion of his lip. Thus, the extended-term sentence on

          the lesser offense of aggravated battery was inappropriate and we correct the mittimus to

          reflect a five-year sentence on that offense. We also correct the "Order Assessing Fines, Fees,

          and Costs" to reflect that the fines and fees total $365. In addition, we remand for a new

          Krankel hearing before a different judge, as required by our supreme court's decision in

          People v. Jolly, 2014 IL 117142, ¶ 46.

¶ 46                                   I. Sufficiency of the Evidence

¶ 47                                      A. Elements of Offenses

¶ 48             To prove residential burglary, the State must prove beyond a reasonable doubt that

          defendant: (1) knowingly and without authority entered or knowingly and without authority


                                                      19
       No. 1-13-0837


          remained within the dwelling place of another; and (2) intended to commit therein a felony or

          theft. 720 ILCS 5/19-3(a) (West 2008); People v. Maggette, 195 Ill. 2d 336, 353 (2001).

          " 'The offense is complete upon entering with the requisite intent. The actual commission of

          the intended offense is irrelevant.' " Maggette, 195 Ill. 2d at 353 (quoting People v. Palmer,

          83 Ill. App. 3d 732, 734 (1980)).

¶ 49                To prove aggravated battery, the State must prove beyond a reasonable doubt that

          defendant: (1) in committing the battery caused great bodily harm to Eugene Witherspoon;

          and (2) did so intentionally. 720 ILCS 5/12-4(a) (West 2008); People v. Totten, 118 Ill. 2d

          124, 138 (1987).

¶ 50                                          B. Standard of Review

¶ 51                "When reviewing a challenge to the sufficiency of the evidence, this court considers

          whether, viewing the evidence in the light most favorable to the State, 'any rational trier of

          fact could have found the essential elements of the crime beyond a reasonable doubt.'"

          (Emphasis omitted and internal quotation marks omitted.) People v. Belknap, 2014 IL

          117094, ¶ 67 (quoting Jackson v. Virginia, 443 U.S. 307, 319, (1979)); see also People v.

          Collins, 106 Ill. 2d 237, 261 (1985); People v. Smith, 185 Ill. 2d 532, 541, (1999). "[I]n a

          bench trial it is for the trial judge, sitting as the trier of fact, to determine the credibility of the

          witnesses, to weigh evidence and draw reasonable inferences therefrom, and to resolve any

          conflicts in the evidence." People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009); see also

          People v. McDonald, 168 Ill. 2d 420, 448-49 (1995); People v. Belknap, 2014 IL 117094, ¶

          67; People v. Wittenmyer, 151 Ill. 2d 175, 191-92 (1992); People v. Slim, 127 Ill. 2d 302, 307

          (1989).




                                                          20
       No. 1-13-0837


¶ 52                A reviewing court must review the record while giving due consideration to the fact

          that the trial judge observed and heard the witnesses. People v. Cunningham, 212 Ill. 2d 274,

          280 (2004); Smith, 185 Ill. 2d at 541. A conviction will be reversed only where the evidence

          is so unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of the

          defendant's guilt. Smith, 185 Ill. 2d at 542; see also People v. Glover, 49 Ill. 2d 78, 84-85,

          (1971).

¶ 53                With these overarching principles in mind, we turn to defendant's claims.

¶ 54                                                 C. Intent

¶ 55                In the case at bar, defendant does not contest identity or the key events of the case. He

          does not deny: (1) that he was in the apartment; (2) that he was in the process of lifting the

          flat screen television; (3) that he had the intent to carry it away; or (4) that he bit the victim's

          lip. Thus, neither identity nor the key events are in dispute. Defendant does, however, contest

          that he did not have the necessary intent for the charges of residential burglary and

          aggravated battery. He claims that he did not intend to enter a dwelling place of another

          without authority and commit a felony or theft therein (720 ILCS 5/19-3(a) (West 2008)),

          because he believed Wanda lived in the apartment and had given defendant authority to enter

          the dwelling and remove the television. He also claims that he acted in self-defense when

          Witherspoon attacked him from behind.

¶ 56                We will discuss first the intent to enter the dwelling of another without authority and

          to commit a felony or theft therein, and will discuss self-defense in the next section.

¶ 57                                         1. Residential Burglary

¶ 58                Defendant contests intent for the residential burglary conviction by using his own

          testimony of what his intent was. Defendant testified that Wanda told him that she was


                                                         21
       No. 1-13-0837


          moving and that she owned the television that defendant was in the process of removing from

          the apartment. However, the trial court did not find defendant's testimony credible. The trial

          court did not believe that defendant, who had to be at work, would help a stranger move

          without "getting any information as to whose apartment it was, what the items were, how

          many items there were, how the items would get transported, where the items would be taken

          or how long the process was expected to take." The trial court also stated defendant's attack

          of Witherspoon was not consistent with the actions of a man helping an acquaintance move

          her belongings. The trial court noted that there were new pry marks on the apartment door

          and that a screwdriver was found in defendant's pocket and another screwdriver was found in

          the hallway where defendant's other belongings were found.

¶ 59             Intent is usually shown through the surrounding circumstances. Maggette, 195 Ill. 2d

          at 354; People v. Richardson, 104 Ill. 2d 8, 12 (1984). "Such circumstances include the time,

          place, and manner of entry into the premises; the defendant's activity within the premises;

          and any alternative explanations offered for his presence." Maggette, 195 Ill. 2d at 354

          (citing Richardson, 104 Ill. 2d at 13). In the case at bar, the trial court determined that

          defendant, along with the female referred to as Wanda, used two screwdrivers to pry open the

          apartment door, demonstrating an intent to burglarize and not an intent to help an

          acquaintance move. Defendant's actions within the premises, moving the television and

          wrapping the television cord around the television set, displayed an intent to commit a theft.

          The trial court found that defendant's attack of Witherspoon was further evidence that

          defendant did not enter the apartment to help an acquaintance move. We cannot find that no

          rational trier of fact could have concluded that defendant had the intent to burglarize

          Witherspoon's apartment. People v. Belknap, 2014 IL 117094, ¶ 67.


                                                     22
       No. 1-13-0837


¶ 60             Defendant also claims that Witherspoon's and Johnson's testimony is incredible and

          that this court should reverse for that reason. However, this court will not reverse a

          conviction solely based on a claim from a defendant that a witness was not credible.

          Siguenza-Brito, 235 Ill. 2d at 228; People v. Evans, 209 Ill. 2d 194, 211-12 (2004); People v.

          Tenney, 205 Ill. 2d 411, 428 (2002). Ultimately, it is "[t]he trial judge, who saw and heard all

          the witnesses *** [is] in a much better position than are we to determine their credibility and

          the weight to be accorded their testimony." Siquenza-Brito, 235 Ill. 2d at 229; see also

          People v. Wittenmyer, 151 Ill. 2d 175, 191-92 (1992); People v. Woods, 26 Ill. 2d 582, 585

          (1963). In this case, the trial court found that Witherspoon's and Johnson's testimony was not

          "substantially impeached." The trial court noted that Witherspoon's decision not to use his

          gun to fire on defendant showed that Witherspoon, who had training in firearms, was

          thinking and acting responsibly. The trial court also found that the confusion Witherspoon

          had in his preliminary testimony was understandable given the confusion generated by

          "house," "residence," and "apartment." The trial court concluded that Johnson was credible in

          that she identified the picture of how the apartment looked after the altercation and this

          identification was congruent with her testimony. We cannot find that no reasonable trier of

          facts would have found defendant's testimony credible and Witherspoon's and Johnsons

          testimony incredible. People v. Belknap, 2014 IL 117094, ¶ 67.

¶ 61             The defense also argues that we should rely on People v. Coulson, 13 Ill. 2d 290, 297

          (1958), which held that "[w]here testimony is contrary to the laws of nature, or universal

          human experience, this court is not bound to believe the witness." However, there is no

          evidence in this case that rises to the level of defying nature or universal human experience.

          The fact that defendant and Witherspoon struggled at the entry of Witherspoon's apartment


                                                      23
       No. 1-13-0837


          without knocking items over is not inherently impossible. The State argued, convincingly,

          that the photograph of the apartment showed an area in which two men could grapple and

          this area did not contain items that would be expected to fall over. The fact that defendant

          had three lacerations on his head when Witherspoon testified to hitting defendant on the head

          only "once or twice" also does not "defy nature." Both defendant and Witherspoon testified

          to a prolonged wrestling match, at one point rolling down a flight of stairs, and as the State

          pointed out, it is reasonable that the third laceration on defendant's head could have arisen

          from this altercation. Given the deference we give to the trial court's weighing of witness

          testimony and evidence, we cannot hold that the evidence was so unbelievable that a reversal

          of the conviction would be warranted. People v. Belknap, 2014 IL 117094, ¶ 67.

¶ 62             For all the reasons stated above, we cannot find that no reasonable trier of fact would

          take the view that defendant entered into Witherspoon's apartment without authority and with

          the intent to commit a theft therein. People v. Belknap, 2014 IL 117094, ¶ 67.

¶ 63                                          2. Self-Defense

¶ 64             "The elements of self-defense are (1) that unlawful force was threatened against a

          person; (2) that the person threatened was not the aggressor; (3) that the danger of harm was

          imminent; (4) that the use of force was necessary; (5) that the person threatened actually and

          subjectively believed a danger existed that required the use of the force applied; and (6) the

          beliefs of the person threatened were objectively reasonable." People v. Lee, 343 Ill. App. 3d

          431, 436 (2003) (citing People v. Jeffries, 164 Ill. 2d 104, 127-28 (1995)); 720 ILCS 5/7-1

          (West 2008). The State only needs to negate one of these elements to disprove the claim of

          self-defense. People v. Young, 347 Ill. App. 3d 909, 920 (2004); Lee, 343 Ill. App. 3d at 436.




                                                      24
       No. 1-13-0837


¶ 65             In addressing the claim of self-defense, the trial court stated that it did not find self-

          defense because Witherspoon did not hit defendant with his gun until after defendant had bit

          off a portion of Witherspoon's lip. The trial court also stated that, even if the sequence of

          events were different, i.e., Witherspoon hit defendant with his gun before defendant bit

          Witherspoon's lip, it would be immaterial because defendant had broken into Witherspoon's

          apartment and was in the process of burglarizing it. Thus, the State negated (1) that any force

          used against defendant was unlawful; (2) that defendant was not the aggressor; (3) that the

          danger of harm to defendant was imminent before defendant bit Witherspoon's lip; and (4)

          that the use of force by defendant was necessary. Lee, 343 Ill. App. 3d at 436.

¶ 66             We do not find that no rational trier of facts could find as the trial court did. People v.

          Belknap, 2014 IL 117094, ¶ 67.

¶ 67             For the foregoing reasons, we affirm the trial court's conviction of defendant for

          residential burglary and aggravated battery.

¶ 68                         II. Pro Se Ineffective Assistance of Counsel Claim

¶ 69             Defendant claims that the trial court failed to conduct a proper inquiry into his pro se

          claim for ineffective assistance of counsel, as required by People v. Krankel, 102 Ill. 2d 181,

          189 (1984). Specifically, defendant argues that the judicial inquiry became adversarial when

          the State was allowed to rebut defendant's claims. Defendant argues that he was forced to

          defend himself against both his defense counsel and the State. Due to the adversarial nature

          of the inquiry, defendant claims that he should have been given the assistance of counsel

          during the hearing on the pro se motion.

¶ 70             Through People v. Krankel and its progeny, the Illinois Supreme Court has provided

          our trial courts with a clear blueprint for the handling of posttrial pro se claims of ineffective


                                                         25
       No. 1-13-0837


          assistance of counsel. People v. Moore, 207 Ill. 2d 68, 77-82 (2003) (discussing Krankel and

          its progeny); People v. Chapman, 194 Ill. 2d 186, 227-31 (2000) (same); People v. Johnson,

          159 Ill. 2d 97, 124 (1994) (same). A trial court is not automatically required to appoint new

          counsel any time a defendant claims ineffective assistance of counsel. Moore, 207 Ill. 2d at

          77; Chapman, 194 Ill. 2d at 230; Johnson, 159 Ill. 2d at 124; People v. Nitz, 143 Ill. 2d 82,

          134 (1991). Instead, the trial court must first conduct an inquiry to examine the factual basis

          underlying a defendant's claim. Moore, 207 Ill. 2d at 77-78; Chapman, 194 Ill. 2d at 230;

          Johnson, 159 Ill. 2d at 124; Nitz, 143 Ill. 2d at 134.

¶ 71             A trial court may base its Krankel decision on: (1) the trial counsel's answers and

          explanations; (2) a "brief discussion between the trial court and the defendant"; or (3) "its

          knowledge of defense counsel's performance at trial and the insufficiency of the defendant's

          allegations on their face." Moore, 207 Ill. 2d at 78-79; Chapman, 194 Ill. 2d at 228-

          31; People v. Peacock, 359 Ill. App. 3d 326, 339 (2005). "If [a] trial court determines that the

          claim lacks merit or pertains only to matters of trial strategy, then the court need not appoint

          new counsel and may deny the pro se motion." Moore, 207 Ill. 2d at 78; Chapman, 194 Ill.

          2d at 230; Johnson, 159 Ill. 2d at 124. A claim lacks merit if it is " 'conclusory, misleading,

          or legally immaterial' or do[es] 'not bring to the trial court's attention a colorable claim of

          ineffective assistance of counsel.' " People v. Burks, 343 Ill. App. 3d 765, 774 (2003)

          (quoting Johnson, 159 Ill. 2d at 126). However, if a defendant's claims "indicate that trial

          counsel neglected defendant's case," the trial court must appoint new counsel. People v.

          Ramey, 152 Ill. 2d 41, 52 (1992); Moore, 207 Ill. 2d at 78; Chapman, 194 Ill. 2d at

          230; Johnson, 159 Ill. 2d at 124.




                                                        26
       No. 1-13-0837


¶ 72             We review de novo whether the trial court properly conducted the Krankel inquiry.

          People v. Jolly, 2014 IL 117142, ¶ 28; Moore, 207 Ill. 2d at 75. De novo consideration means

          we perform the same analysis that a trial judge would perform. People v. Tolefree, 2011 IL

          App (1st) 100689, ¶ 25 (citing Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578

          (2011)). If, however, the trial court has properly conducted the Krankel inquiry and reached a

          determination on the merits, we will reverse only if the trial court's action was manifestly

          erroneous. Tolefree, 2011 IL App (1st) 100689, ¶ 25; People v. McCarter, 385 Ill. App. 3d

          919, 941 (2008). " 'Manifest error' is error that is clearly plain, evident, and indisputable."

          Tolefree, 2011 IL App (1st) 100689, ¶ 25 (citing People v. Morgan, 212 Ill. 2d 148, 155

          (2004)).

¶ 73             In Jolly, our supreme court cited with approval People v. Fields, 2014 IL App (2d)

          120945, ¶ 40, which held: "virtually no opportunity for State participation is offered" during

          the initial Krankel hearing. See People v. Jolly, 2014 IL 117142, ¶ 34. "If the State's

          participation during the initial investigation into a defendant's pro se allegations is anything

          more than de minimis, there is a risk that the preliminary inquiry will be turned into an

          adversarial proceeding, with both the State and trial counsel opposing the defendant." People

          v. Fields, 2013 IL App (2d) 120945, ¶ 40, cited with approval by People v. Jolly, 2014 IL

          117142, ¶ 34.

¶ 74             In Jolly, our supreme court held:

                 "[W]e believe that a preliminary Krankel inquiry should operate as a neutral and

                 nonadversarial proceeding. Because a defendant is not appointed new counsel at the

                 preliminary Krankel inquiry, it is critical that the State's participation at that




                                                        27
       No. 1-13-0837


                 proceeding, if any, be de minimis. Certainly, the State should never be permitted to

                 take an adversarial role against a pro se defendant at the preliminary Krankel inquiry.

                       *** [T]he purpose of Krankel is best served by having a neutral trier of fact

                 initially evaluate the claims at the preliminary Krankel inquiry without the State's

                 adversarial participation, creating an objective record for review. This goal, however,

                 is circumvented when the circuit court essentially allows the State to bias the record

                 against a pro se defendant during the preliminary Krankel inquiry." People v. Jolly,

                 2014 IL 117142, ¶¶ 38-39.

¶ 75             Last year, our supreme court held in the seminal Jolly case that if the State is allowed

          to participate in the Krankel inquiry in an adversarial manner it is reversible error. People v.

          Jolly, 2014 IL 117142, ¶ 46.

¶ 76             In Jolly, our supreme court held that a circuit court committed reversible error when it

          allowed the State to question defendant and defense counsel in a manner that rebutted

          defendant's allegations. People v. Jolly, 2014 IL 117142, ¶ 40. In Flemming we found the

          trial court committed reversible error when, during a Krankel inquiry, the court allowed the

          State to ask defense counsel a total of seven questions. People v. Flemming, 2015 IL App

          (1st) 111925-B, ¶ 91.

¶ 77             In Flemming, the only published case to discuss Jolly, we found:

                 "Here, although the State's participation was minimal, its questioning of defense

                 counsel did tend to counter defendant's pro se allegations. Contrary to the supreme

                 court's instruction in Jolly, the State's questions to defense counsel and responses

                 received to those questions rebutted defendant's pro se allegations, specifically his

                 allegations that his counsel misinformed him regarding the number of stab wounds


                                                        28
       No. 1-13-0837


                 [the victim] received and his counsel should have made [the codefendant's] prior

                 history of aggression part of the record. By the State's questions and defense counsel's

                 responses, they 'effectively argued against defendant at a proceeding when he

                 appeared pro     se,'   which   'is   contrary     to     the     intent   of   a   preliminary

                 Krankel inquiry.' [People v. Jolly, 2014 IL 117142, ¶ 40].

                       Following Jolly, we find the court committed reversible error by allowing the

                 State       to    rebut      defendant's         pro       se        allegations      at      the

                 preliminary Krankel inquiry. [Citation.]    By         allowing     the    State,   through   its

                 questioning of defense counsel, to rebut defendant's allegations, the record at the

                 preliminary Krankel inquiry was not produced in an objective and neutral fashion

                 such that the trial court could properly decide whether defendant was entitled to new

                 counsel." People v. Flemming, 2015 IL App (1st) 111925-B, ¶¶ 90-91.

¶ 78             In Flemming, during the Krankel hearing, the defendant claimed that his counsel was

          ineffective because defense counsel failed to present an accurate number of stab wounds

          inflicted on the victim and failed to present evidence that the defendant's codefendant had a

          criminal history. Flemming, 2015 IL App (1st) 111925-B, ¶ 45. The trial court allowed the

          State to examine defense counsel and the State asked defense counsel a total of seven

          questions. Flemming, 2015 IL App (1st) 111925-B, ¶ 46. In response to these questions,

          defense counsel testified that she had discussed the number of stab wounds the victim

          received with the defendant and that she had not presented the codefendant's prior criminal

          history as a matter of trial strategy. Flemming, 2015 IL App (1st) 111925-B, ¶ 46. These

          questions were the extent of the State's involvement, and the trial court denied the defendant's

          pro se posttrial motion. Flemming, 2015 IL App (1st) 111925-B, ¶ 47.


                                                       29
       No. 1-13-0837


¶ 79             We begin our analysis by noting that the Jolly decision was not available when the

          trial court conducted its Krankel inquiry. A holding from our supreme court may be applied

          retroactively when it is not announcing a new constitutional rule of criminal procedure.

          People v. Sanders, 238 Ill. 2d 391, 413 (2010); People v. Moore, 177 Ill. 2d 421, 430 (1997).

          " '[A] case announces a new rule if the result was not dictated by precedent existing at the

          time the defendant's conviction became final.' " (Emphasis in original.) Moore, 177 Ill. 2d at

          431 (quoting Teague v. Lane, 489 U.S. 288, 301 (1989)). "A case does not announce a new

          rule if it has simply applied a well-established constitutional principle to govern a case which

          is closely analogous to those which have been previously considered in the prior case law."

          (Internal quotation marks omitted.) People v. Moore, 177 Ill. 2d 421, 431 (1997) (quoting

          Penry v. Lynaugh, 492 U.S. 302, 314 (1989)). In Jolly, our supreme court was not

          announcing a new rule but, rather, accepting a rule which had previously existed, but which

          conflicted with certain appellate opinions. Jolly, 2014 IL 117142, ¶ 38; see, e.g., Fields, 2013

          IL App (2d) 120945, ¶ 40. We find, as we did in Flemming, that our supreme court's holding

          in Jolly should be applied retroactively. People v. Flemming, 2015 IL App (1st) 111925-B, ¶

          91.

¶ 80             In the case at bar, the trial court committed reversible error when it allowed the State

          to take an adversarial position against defendant. The State asks that we distinguish the case

          at hand from Jolly, noting that in this case the State did not respond to each of defendant's

          claims as they were raised and was only invited to respond to defendant's claims after the

          court had fully heard from defendant and defense counsel. However, the arbitrary distinction

          of when the State is allowed to rebut defendant's claims is not what determines if the Krankel

          inquiry was adversarial. In Jolly, our supreme court held that the "preliminary Krankel


                                                      30
       No. 1-13-0837


          inquiry should operate as a neutral and nonadversarial procedure." People v. Jolly, 2014 IL

          117142, ¶ 38. Whether the State takes an adversarial position by rebutting defendant's claims

          as they are raised or takes an adversarial position by rebutting multiple of defendant's claims

          at the end of the inquiry is immaterial. See, e.g., People v. Jolly, 2014 IL 117142, ¶ 40

          ("[T]he State and defendant's trial counsel effectively argued against defendant at a

          proceeding when he appeared pro se. As we explained above, this is contrary to the intent of

          a preliminary Krankel inquiry."); People v. Boose, 2014 IL App (2d) 130810, ¶ 37 ("because

          the State did more than offer concrete and easily verifiable facts at the hearing, the denial of

          defendant's pro se claims must be vacated"). In both scenarios the pro se inquiry turns

          adversarial "with both the State and trial counsel opposing the defendant." People v. Fields,

          2013 IL App (2d) 120945, ¶ 40.

¶ 81             In Flemming, we held that even though the State's participation was minimal, the fact

          that the State's questioning of defense counsel "did tend to counter defendant's pro se

          allegations" made the inquiry adversarial. People v. Flemming, 2015 IL App (1st) 111925-B,

          ¶ 90. In the case at bar, the State's comments went even further by directly countering

          defendant's claims. The State gave reasons, not raised by defense counsel, for why defense

          counsel would not have succeeded in suppressing the screwdriver, arguing "[b]ecause the

          officer said he did a patdown [sic] and didn’t feel it and it was later recovered is not a basis,

          as your Honor is well aware, of a motion to quash arrest or suppress evidence." The State

          directly countered defendant's claim that the ASA's statement should have been suppressed,

          arguing that the statement and defendant's testimony were “generally the same” and that

          defendant wanting to suppress the testimony "when he testified to those exact facts flies in

          the face of common sense." The State reiterated defense counsel's reasoning for not calling


                                                       31
       No. 1-13-0837


          Investigator Stewart as a witness, stating that it would not have impeached Witherspoon or

          Johnson. Moreover, the State argued that defendant's overall claims "fly in the face of

          everything that was done at this multi-day trial." In light of our supreme court's decision in

          Jolly and our decision in Flemming, the State's participation changed the preliminary Krankel

          hearing from an objective or neutral inquiry into an adversarial inquiry.

¶ 82             Since we have determined that the Krankel inquiry was not properly conducted, there

          is no need at this time for us to determine the merits of the trial court's Krankel findings.

¶ 83             Where the State has taken an inappropriate adversarial position during a preliminary

          Krankel inquiry, the "appropriate remedy is to remand for a new preliminary Krankel inquiry

          before a different judge and without the State's adversarial participation." People v. Jolly,

          2014 IL 117142, ¶ 46. Thus, we remand for a new preliminary Krankel inquiry before a

          different judge and without the State's adversarial participation. We remand before a different

          judge because our supreme court instructed us in Jolly to do this whenever the trial court

          allows an adversarial participation by the State. Jolly, 2014 IL 117142, ¶ 46.

¶ 84                                      III. Excessive Sentencing

¶ 85             Defendant claims that the trial court erred at his sentencing: (1) by excessively

          sentencing defendant to 30 years for residential burglary based on the trial court's finding that

          Witherspoon's speech impediment was caused by the defendant biting off a portion of

          Witherspoon's lip, and; (2) by giving an extended-term sentence for the lesser offense of

          aggravated battery. We will consider each claim in turn.

¶ 86                                       A. Standard of Review

¶ 87             The Illinois Constitution requires penalties to be determined "both according to the

          seriousness of the offense and with the objective of restoring the offender to useful


                                                        32
       No. 1-13-0837


          citizenship." Ill. Const. 1970, art. I, § 11. Balancing these retributive and rehabilitative

          purposes of punishment "requires careful consideration of all factors in aggravation and

          mitigation, including, inter alia, the defendant's age, demeanor, habits, mentality, credibility,

          criminal history, general moral character, social environment, and education, as well as the

          nature and circumstances of the crime and of defendant's conduct in the commission of

          it." People v. Center, 198 Ill. App. 3d 1025, 1033 (1990). However, the mere fact that a

          reviewing court might have weighed the factors differently than the trial court does not

          justify an altered sentence. People v. Grace, 365 Ill. App. 3d 508, 512 (2006).

¶ 88             Instead, a trial court's sentencing decisions are entitled to great deference and will not

          be disturbed on appeal absent an abuse of discretion. People v. Spicer, 379 Ill. App. 3d 441,

          465 (2008) (quoting People v. Jackson, 375 Ill. App. 3d 796, 800 (2007)). " 'A sentence

          which falls within the statutory range is not an abuse of discretion unless it is manifestly

          disproportionate to the nature of the offense.' " Spicer, 379 Ill. App. 3d at 465

          (quoting Jackson, 375 Ill. App. 3d at 800).

¶ 89                              B. Sentencing for Residential Burglary

¶ 90             The trial court sentenced defendant as a Class X offender based on his conviction for

          nine previous residential burglaries. 730 ILCS 5/5-4.5-95 (West 2008). The trial court

          considered multiple factors in aggravation and mitigation. In aggravation, the court

          considered defendant's nine previous residential burglaries, the fact that defendant was still

          on mandatory supervised release for eight of the residential burglaries, and that the

          residential burglary involved in the case at bar had turned violent. In evaluating the violence

          involved in this case, the trial court noted that Witherspoon had suffered "the loss of his lip,

          the extreme loss of blood and passing out from that, the speech impediment to this day,


                                                        33
       No. 1-13-0837


          which I noticed Mr. Witherspoon had when he testified at trial." In mitigation, the trial court

          took into consideration the circumstances of defendant's unfortunate childhood and the fact

          that defendant had maintained employment since his last release from prison. The trial court

          sentenced defendant to 30 years for residential burglary, the maximum sentence allowed by

          statute. 730 ILCS 5/5-4.5-95 (West 2008). In doing so, the trial court stated that part of the

          reason for the length of the sentence was that the defendant "won't stop doing crimes."

¶ 91             With regard to the sentence for residential burglary, defendant objects only to the fact

          that the trial court considered Witherspoon's speech impediment being a result of defendant

          biting off a portion of his lip. Defendant argues that there was no evidence put forth at trial

          that Witherspoon developed a speech impediment as a result of having a portion of his lip bit

          off by defendant, and that there was no evidence presented at trial showing that Witherspoon

          did not have a speech impediment before the injury.

¶ 92             A trial judge has a "wide discretion in the sources and types of evidence" that the

          judge may use during sentencing. (Internal quotation marks omitted.) People v. Foster, 119

          Ill. 2d 69, 96 (1987); People v. Eddmonds, 101 Ill. 2d 44, 65 (1984); People v. Adkins, 41 Ill.

          2d 297, 300 (1968). "The only requirement for admission [of evidence] is that the evidence

          be reliable and relevant [citations] as determined by the trial court within its sound

          discretion." People v. Foster, 119 Ill. 2d 69, 96-97 (1987); see also People v. Perez, 108 Ill.

          2d 70, 88 (1985); People v. Davis, 95 Ill. 2d 1, 43 (1983). "The source and type of admissible

          information is virtually without limits." People v. Sims, 403 Ill. App. 3d 9, 23 (2010) (citing

          People v. Rose, 384 Ill. App. 3d 937, 940-41, (2008)). Moreover, a trial judge is allowed to

          make reasonable inferences from the evidence when sentencing a defendant. People v.




                                                      34
       No. 1-13-0837


          Chapman, 194 Ill. 2d 186, 253 (2000); People v. Alexander, 127 Ill. App. 3d 1007, 1018

          (1984).

¶ 93                We cannot find that the trial court abused its discretion during sentencing when it

          made a reasonable inference as to the long-lasting effects of defendant's attack on

          Witherspoon. Witherspoon testified that he suffered severe pain from the attack and went

          through subsequent surgeries, and he also testified to ongoing problems as a result of the

          attack, with his lip turning white and "peeling." It is not unreasonable to believe that the

          damage to Witherspoon's lip left Witherspoon unable to speak clearly. We note that it was

          the trial judge who observed the injury to the victim and heard him speak and was therefore

          in a much better position to determine whether consideration of Witherspoon's speech

          impediment was reliable and relevant. See People v. Kliner, 185 Ill. 2d 81, 171 (1998);

          Foster, 119 Ill. 2d at 96; Eddmonds, 101 Ill. 2d at 65.

¶ 94                Even if the trial court was in error in considering Witherspoon's speech impediment

          being caused by the removal of a portion of his lip, we would not feel compelled to reverse

          the sentencing. A reviewing court need not reverse where a single improper consideration

          during sentencing was not the dominant factor considered. People v. Steppan, 105 Ill. 2d 310,

          322-23 (1985); People v. Sims, 403 Ill. App. 3d at 24. When the appellate court reviews a

          sentence, it "should not focus on a few words or statements made by the trial court, but must

          consider the record as a whole." Sims, 403 Ill. App. 3d at 24 (citing People v. Reed, 376 Ill.

          App. 3d 121, 128 (2007)).

¶ 95                When viewing the record as a whole, we cannot conclude that the trial court abused

          its discretion. Even if we ignored any finding as to a speech impediment, defendant still has

          nine prior residential burglary convictions and was still on mandatory supervised release for


                                                       35
       No. 1-13-0837


          eight of those prior convictions at the time of this offense. This residential burglary turned

          violent and defendant caused Witherspoon great bodily harm, which required surgery. The

          attack left Witherspoon with lasting effects, namely, his lip changes color and peels. The trial

          court did not abuse its discretion in determining that a repeat offender whose streak of

          burglaries had turned violent and who "wo[uldn't] stop committing crimes" required a

          lengthy sentence. In so finding, we keep in mind that " '[a] trial court need not place greater

          weight on a defendant's rehabilitation potential than on the seriousness of the offense and the

          need to protect the public.' " People v. Elam, 294 Ill. App. 3d 313, 324 (1998) (quoting

          People v. Lintz, 245 Ill. App. 3d 658, 668 (1993)); see also, e.g, People v. Stacey, 193 Ill. 2d

          203, 211 (2000); People v. Lindsey, 2013 IL App (3d) 100625, ¶ 58. Here the protection of

          the public appears to be paramount.

¶ 96             For the foregoing reasons we affirm the sentence of 30 years for residential burglary.

¶ 97                              C. Sentencing for Aggravated Battery

¶ 98             Defendant also claims that the trial court abused its discretion in sentencing him to a

          seven-year extended-term sentence for aggravated battery.

¶ 99             Before addressing defendant's claims, we need to respond to the State's argument that

          defendant has forfeited his right to review. The State argues that defendant did not object

          during sentencing and that defendant's "Motion to Reconsider Sentence" did not allege that

          the sentence for aggravated battery was improper. However, a sentence not authorized by

          statute is void. People v. Thompson, 209 Ill. 2d 19, 23 (2004); People ex rel. Waller v.

          McKoski, 195 Ill. 2d 393, 401 (2001); People v. Williams, 179 Ill. 2d 331, 336

          (1997); People v. Arna, 168 Ill. 2d 107, 113 (1995). Moreover, "[a] void judgment may be

          attacked at any time, either directly or collaterally." People v. Wade, 116 Ill. 2d 1, 5 (1987);


                                                      36
        No. 1-13-0837


           see also People v. Simmons, 256 Ill. App. 3d 651, 653 (1993); People v. Perruquet, 181 Ill.

           App. 3d 660, 663 (1989). Therefore, the issue whether the trial court's sentencing of

           defendant was in excess of the sentence authorized by statute is before this court for review.

¶ 100             Defendant argues that section 5-8-2(a) of the Unified Code of Corrections mandates

           that an offender with multiple convictions can receive an extended term sentence only for the

           most serious offense. 730 ILCS 5/5-8-2(a) (West 2008). In the case at bar, residential

           burglary was the most serious offense and, thus, defendant argues that his extended-term

           sentence for aggravated battery is void.

¶ 101             In interpreting section 5-8-2(a) of the Unified Code of Corrections (730 5/5-8-2(a)

           (West 2008)), our supreme court has stated that "when a defendant has been convicted of

           multiple offenses of differing classes, an extended-term sentence may be imposed only on the

           conviction within the most serious class." People v. Thompson, 209 Ill. 2d 19, 23 (2004).

           However, our supreme court has noted an exception in People v. Bell, 196 Ill. 2d 343, 354

           (2001). In Bell, our supreme court stated:

                        "If there was a substantial change in the nature of the criminal objective, the

                        defendant's offenses are part of an 'unrelated course of conduct' and an extended-

                        term sentence may be imposed on differing class offenses. If, however, there was

                        no substantial change in the nature of the criminal objective, the defendant's

                        offenses are not part of an unrelated course of conduct, and an extended-term

                        sentence may be imposed only on those offenses within the most serious class."

                        Bell, 196 Ill. 2d at 354-55.

¶ 102             "The determination of whether a defendant's actions constitute a single course of

           conduct" or is part of an unrelated course of conduct "is a question of fact for the trial court


                                                        37
        No. 1-13-0837


           to determine, and a reviewing court will defer to the trial court's conclusion unless that

           conclusion is against the manifest weight of the evidence." People v. Hummel, 352 Ill. App.

           3d 269, 271 (2004) (citing People v. Sergeant, 326 Ill. App. 3d 974, 988 (2001)). "A factual

           finding is against the manifest weight of the evidence only if the opposite conclusion is

           readily apparent or when the finding appears to be unreasonable, arbitrary or not based on the

           evidence." In re Kenneth W., 2012 IL App (1st) 101787, ¶ 60; Vancura v. Katris, 238 Ill. 2d

           352, 386 (2010). However, whether the trial court applied a proper construction of a statute is

           a question of law that we review de novo. People v. Harris, 203 Ill. 2d 111, 116 (2003);

           People v. Robinson, 172 Ill. 2d 452, 457 (1996). "De novo consideration means we perform

           the same analysis that a trial judge would perform." People v. Tolefree, 2011 IL App (1st)

           100689, ¶ 25 (citing Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011)).

¶ 103             We begin our analysis by noting that the trial court made no explicit statement finding

           that defendant's criminal objective changed between the residential burglary and the

           aggravated battery. However, there is a presumption that a trial court knows the law and

           applies it. People v. Gaultney, 174 Ill. 2d 410, 420 (1996); People v. Taylor, 344 Ill. App. 3d

           929, 937 (2003). Thus, we must presume that the trial court reasoned that there was a

           substantial change in defendant's criminal objective.

¶ 104             In determining what constitutes a "substantial change in the nature of the criminal

           objective," defendant and the State each urge this court to consider cases with details similar

           to those of the case at bar but they reach drastically different conclusions.

¶ 105             Defendant urges the court to rely upon the Second District's decision in People v.

           Arrington, 297 Ill. App. 3d 1 (1998). In Arrington, the defendant robbed a supermarket with

           a replica pistol and hit a store manager over the head with the replica when the store manager


                                                        38
        No. 1-13-0837


           attempted to prevent the defendant from leaving the store. Arrington, 297 Ill. App. 3d at 2.

           The trial court held that between the crimes of attempted robbery and aggravated battery

           there was a substantial change in criminal objective, and it subsequently sentenced the

           defendant to two consecutive extended-term sentences. Arrington, 297 Ill. App. 3d at 2. The

           appellate court modified the sentence, holding, "[w]e believe that inherent in any plan to rob

           a store is also an intention for the robber to escape from the premises with the purloined

           proceeds." Arrington, 297 Ill. App. 3d at 5. The court held that the defendant's attack on the

           store manager was "merely to effectuate his original intent to rob the store and escape from

           the premises." Arrington, 297 Ill. App. 3d at 6. It should be noted that in Arrington, the court

           was only viewing whether there was a change in the criminal objective in order to evaluate if

           consecutive sentences were appropriate. However, our supreme court has held that the same

           "substantial change in criminal objective" test is used in determining if defendant can

           justifiably receive consecutive sentences, as well as in determining if defendant can receive

           an extended-term sentences for a lesser offense. Bell, 196 Ill. 2d at 355.

¶ 106             In sharp contrast to the holding in Arrington is the Third District's holding in People

           v. Hummel, 352 Ill. App. 3d 269 (2004). In Hummel, the defendant was acting as a getaway

           driver while his co-conspirators entered into stores and attempted to shoplift. Hummel, 352

           Ill. App. 3d at 270. In their last attempt to rob a store, the co-conspirators were discovered

           and a security guard attempted to prevent the defendant from leaving by placing herself in

           front of the defendant's vehicle. Hummel, 352 Ill. App. 3d at 270. The defendant hit the

           security guard with his vehicle in order to escape and was convicted of burglary and

           aggravated battery, to run consecutively. Hummel, 352 Ill. App. 3d at 270. The trial court

           gave the defendant an extended-term sentence for aggravated battery and the defendant


                                                        39
        No. 1-13-0837


           appealed, arguing that because the crimes were part of a single course of conduct the

           consecutive sentence and extended-term sentence for aggravated battery were inappropriate.

           Hummel, 352 Ill. App. 3d at 270. In affirming the trial court, the appellate court held that

           there was a substantial change in criminal objective because the defendant's original

           objective was to "stealthily obtain items of merchandise from the store" and once discovered

           the defendant's objective changed to "avoiding apprehension." Hummel, 352 Ill. App. 3d at

           273.

¶ 107             We believe that the court in Arrington had the stronger reasoning. It seems merely

           common sense that a burglar who is attempting not to be detected maintains a constant

           objective to escape throughout the burglary, regardless of how he or she may have to

           effectuate that escape. To claim otherwise is to manifest patently absurd scenarios; the

           stealthy burglar who begins to burglarize but has no objective of ever leaving the scene of the

           crime; the considerate burglar who plans to burglarize but only plans to escape if in doing so

           he will not harm or inconvenience anyone; or, as Hummel seems to imply, the simpleton

           burglar who only has one method of escape planned out and must "change his criminal

           objective" if discovered. Our supreme court has likewise noted:

                  " 'A plan to commit robbery would be futile if it did not comprehend an escape with

                  the proceeds of the crime. These factual circumstances are inseparable. Unless the

                  plan of robbery is to terrify the victim, and, if occasion requires, to kill any person

                  attempting to apprehend them at the time of or immediately upon gaining possession

                  of the property, it would be inane and child-like.' " People v. Klebanowski, 221 Ill. 2d

                  538, 547 (2006) (quoting People v. Bongiorno, 358 Ill. 171, 174 (1934)).




                                                       40
        No. 1-13-0837


¶ 108             In the case at bar, the trial court found that defendant intended to rob Witherspoon

           and that he attacked Witherspoon when he found Witherspoon blocking his escape. The trial

           court vacated the conviction of home invasion, based on the fact that defendant was trying to

           leave when stopped by Witherspoon. Thus, defendant did not have an independent objective

           to harm Witherspoon. Witherspoon acknowledges that he prevented defendant from leaving

           the doorway and that a fight therein ensued. Had Witherspoon simply stood to the side, it is

           quite likely that defendant would have simply fled the scene. The point is, defendant's only

           real objective was to finish what he had started, burglarizing Witherspoon and then escaping,

           and any harm done to Witherspoon was merely a means to effectuate that objective.

¶ 109             In creating the "substantial change in criminal objective" test, our supreme court

           specifically reasoned that it wanted to avoid creation of a test in which virtually all crimes

           involving multiple offenses would be liable to have extended terms imposed upon the lesser

           offense. Bell, 196 Ill. 2d at 353. Yet, in Hummel this is exactly what was done. A

           determination that a criminal changes his or her objective from "stealthily" trying to

           burglarize to "escape" would seriously limit the application of section 5-8-2(a) of the

           Uniform Code of Corrections. 730 ILCS 5/5-8-2(a) (West 2008). Under Hummel, almost any

           time offenders ran from the police they would be liable for an extended-term sentence

           because their criminal objective had shifted from whatever crime they were effectuating to

           "escape." Such a result seems to be incongruous with our supreme court's reasoning for

           adopting the "substantial change in criminal objective" test.

¶ 110             Further, by making the determination that the burglar's original objective was to

           "stealthily" purloin goods and then escape unnoticed, the court seems to be indicating that

           had the burglar merely entered the premises with the intent to violently take the goods he or


                                                       41
        No. 1-13-0837


           she would be liable for the exact same convictions but not liable for multiple extended term

           sentences. Should we truly be making a rule that rewards burglars who plan from the onset of

           their actions to use violence, and punishes those who attempt to commit their crimes without

           resorting to violence? The law should, ideally, work to discourage violence, and the

           reasoning in Hummel runs counter to this principle.

¶ 111              The Hummel court stated that a determinative factor was that the defendant's actions

           shifted from the store to the employee, yet it gave no reasoning as to why a change in the

           direction of one's actions changes a criminal objective. Hummel, 352 Ill. App. 3d at 273. We

           can find no case law where our supreme court has suggested that a shift in where the

           defendant's actions are directed is part of the consideration in the "substantial change in

           criminal objective" test. See, e.g., Bell, 196 Ill. 2d at 352-56.

¶ 112              We note that our conclusion today runs counter to the decision in Hummel. However,

           our decision draws support from the reasoning of a number of other appellate court cases.

           People v. Smith, 345 Ill. App. 3d 179, 190 (2d Dist. 2004) (giving police a fake ID after

           being pulled over for driving under the influence was not a substantial change in criminal

           objective); People v. Radford, 359 Ill. App. 3d 411, 421 (1st Dist. 2005) (attacking victim

           whom defendant was burglarizing was a substantial change in criminal objective because the

           attack was not necessary in order to effectuate an escape). In Radford, this court held that

           there was a substantial change because "there is no indication that [the victim] was trying to

           stop defendant from fleeing the scene or even that she happened to be standing in his escape

           path." Radford, 359 Ill. App. 3d at 421. By contrast, in the case at bar, the victim, who was

           also a security guard for the building, testified that he was blocking the doorway and that




                                                         42
        No. 1-13-0837


           there was no clear path for defendant to escape from the apartment, save for the doorway

           blocked by Witherspoon. 6

¶ 113              A reviewing court may modify a sentence that was ordered in error. People v.

           Whitfield, 217 Ill. 2d 177, 205 (2005); People v. Muhammad, 257 Ill. App. 3d 359, 372

           (1993). Aggravated battery is a Class 3 felony under section 12-4(a) of the Criminal Code of

           1961, which carries a maximum sentence of five years. 720 ILCS 5/12-4(a) (West 2008); 730

           ILCS 5/5-4.5-40(a) (West 2008). For the foregoing reasons, we modify the mittimus to

           reflect that defendant's aggravated battery sentence is reduced to 5 years, and to run

           concurrently with defendant's 30-year residential burglary sentence as the trial court ordered.

¶ 114                                         IV. Fines And Fees

¶ 115              Defendant claims that the "Order Assessing Fines, Fees, and Costs" reflects an

           incorrect total of fines and fees owed by defendant. Defendant received credit of $5 a day for

           the 1,104 days he was incarcerated while awaiting trial. This credit should have been applied

           to the $50 in fines reflected in the "Order Assessing Fines, Fees, and Costs." The trial court

           also incorrectly applied a $5 electronic citation fee, which should be removed. 705 ILCS

           105/27.3e (West 2012) (electronic citation fee applies only to "traffic, misdemeanor,

           municipal ordinance, or conservation case[s]"). Finally, the initial calculation of the fines and

           fees showed $370 in fees and costs and $50 in fines; however, it lists a total of $445 owed by


               6
                  Even if we were persuaded by the reasoning of Hummel, that case is distinguishable
        because the Hummel court based its holding, in part, on the fact that the burglary involved was a
        shoplifting, a crime where the offender expected "to stealthily obtain items of merchandise from
        the store." Hummel, 353 Ill. App. 3d at 272. The Hummel court contrasted shoplifting to an
        offense where a perpetrator should reasonably expect "confrontation or violence." Hummel, 353
        Ill. App. 3d at 272. By contrast, in the case at bar, the burglary involved breaking and entering a
        residence and removing valuables from the residence while the residents were at home and
        immediately outside. As a result, the expectations and intent involved in the shoplifting
        in Hummel are different from those involved in the case at bar.
                                                        43
        No. 1-13-0837


           defendant instead of $420. After removing the $5 electronic citation fee, applying defendant's

           credit to the fines, and correctly adding the fines and fees, the total amount of fines and fees

           due from defendant should be $365. The State agrees with this calculation, and we therefore

           correct the "Order Assessing Fines, Fees, and Costs" to reflect that the fines and fees due

           from defendant is $365.

¶ 116                                           CONCLUSION

¶ 117             For the foregoing reasons, we do not find persuasive defendant's claims: (1) that the

           State's evidence was insufficient to prove residential burglary and aggravated battery; and (2)

           that the sentence for residential burglary was excessive. However, defendant is correct that

           he engaged in a single course of action when a security guard blocked defendant's only

           escape path and defendant bit off a portion of his lip. Thus, the extended-term sentence on

           the lesser offense of aggravated battery was inappropriate and we correct the mittimus to

           reflect a five-year sentence for that offense. We also correct the fines, fees, and costs due

           from defendant to $365. In addition, we remand for a Krankel hearing before a different

           judge, as required by our supreme court's decision in People v. Jolly, 2014 IL 117142, ¶ 46.

¶ 118             Affirmed in part; reversed in part and remanded with instructions; mittimus and fines

           and fees order corrected.




                                                       44